Exhibit 10.3
 
AMENDED AND RESTATED
ATRION CORPORATION
2006 EQUITY INCENTIVE PLAN


FORM OF AWARD AGREEMENT FOR NON-QUALIFIED STOCK OPTION AWARD


THIS AWARD AGREEMENT (the "Agreement") is made and entered into effective as of
___________, 201_, by and between Atrion Corporation, a Delaware corporation
(the "Company"), and ___________________ (the "Participant"), pursuant to the
Amended and Restated Atrion Corporation 2006 Equity Incentive Plan, as amended
and restated from time to time (the "Plan").  Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.
 
W I T N E S S E T H:


WHEREAS, pursuant to the Plan and subject to the execution of this Agreement,
the Committee has granted, and the Participant desires to receive, an Award.


NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and covenants herein contained, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto do hereby agree as follows:


1.   AWARD OF OPTION.  On the date specified on Exhibit A attached hereto (the
"Date of Grant") but subject to the execution of this Agreement, the Company
granted to the Participant an Award in the form of a Non-Qualified Stock Option
(the "Option") to purchase from the Company the number of shares of Common Stock
(the "Shares") set forth on said Exhibit A for the price per Share (the "Option
Price") set forth on said Exhibit A.


2.   EFFECT OF PLAN.  The Option is in all respects subject to, and shall be
governed and determined by, the provisions of the Plan (all of the terms of
which are incorporated herein by reference) and to any rules which might be
adopted by the Board or the Committee with respect to the Plan to the same
extent and with the same effect as if set forth fully herein.  The Participant
hereby acknowledges that all decisions and determinations of the Committee shall
be final and binding on the Participant, his beneficiaries and any other person
having or claiming an interest in the Option.


3.           VESTING AND EXERCISABILITY OF OPTION.  The Option may be exercised
and Shares may be purchased by the Participant as the result of such exercise
only during the term or terms set forth on Exhibit A attached hereto; provided,
however, that in no event shall the total number of Shares purchased hereunder
pursuant to the exercise of the Option exceed the number set forth on Exhibit A
attached hereto, as the same may be adjusted in accordance with the Plan.
 
(a)           Limitations on Exercise of Option.  The Option may not be
exercised after [the earliest of (i)] its expiration date[, (ii) _______ (__)
months from the date of the Participant's Termination of Employment by reason of
his death, (iii) ________ (__) months from the date of the Participant's
Termination of Employment by reason of his Permanent Disability, or (iv) the
expiration of ______ (__) months from the date of the Participant's Termination
of Employment for any reason other than such Participant's death or Permanent
Disability, unless the Participant dies within said ________ (__) month period
and the Award Agreement or the Committee permits later exercise.  Leaves of
absence for less than ninety (90) days shall not cause a Termination of
Employment for purposes hereof.]


 
 

--------------------------------------------------------------------------------

 
 
(b)           No Vesting After Termination.  Notwithstanding any other provision
hereof, in no event may the Option be exercised at any time after Termination of
Employment with respect to any number of Shares in excess of the number of
Shares as to which the Option was exercisable at the time of Termination of
Employment.
 
4.            METHOD OF EXERCISE.  The Option shall be exercised by delivery to
the Company at its principal office of written notice of the Participant's
intent to exercise the Option with respect to the number of Shares then being
purchased, accompanied by payment in full to the Company of the amount of the
Option Price for the number of Shares then being purchased.  The Option Price
may be paid as follows:
 
(a)           in the manner set forth in Sections [5.2.4.1-5.2.4.4] of the Plan;
or
(b)          through any combination of the consideration provided for in this
Section 4 or suchother method approved by the Committee consistent with
applicable law.


5.           SURRENDER OF AGREEMENT ON EXERCISE.  In case of any exercise of the
Option, this Agreement shall be surrendered to the Company.  The Company shall
thereupon cause to be issued and delivered to the Participant (or, in the event
of a cashless exercise, to the Participant's broker-dealer), as soon as
reasonably may be done in accordance with the terms of the Plan, a certificate
or certificates, representing the Shares so purchased and fully paid for.  In
the event of a partial exercise of the Option, the Company shall endorse on
Exhibit B attached hereto the fact that the Option has been partially exercised
on such date, setting forth the number of Shares as to which the Option has been
exercised on such date and the number of Shares then remaining subject to the
Option, and return this Agreement to the Participant.


6.   NO ASSIGNMENT.  The Option is personal to the Participant and may not in
any manner or respect be assigned or transferred otherwise than by will or the
laws of descent and distribution, and is exercisable during the Participant's
lifetime only by the Participant;  provided, however, that the Participant may
transfer the Option at any time or from time to time to any one or more of the
Participant’s “family members” as that term is defined in the General
Instructions to Form S-8 under the Securities Act of 1933.  Any transferee shall
remain subject to all of the terms and conditions applicable to the Option prior
to such transfer.


7.   AUTHORITY OF COMMITTEE.  Notwithstanding any provision of the Plan or of
this Award Agreement to the contrary, the Committee, in its sole and exclusive
discretion, shall have the power at any time to (a) accelerate the vesting and
exercisability of the Option including, without limitation, acceleration to such
a date that would result in the Option becoming fully and immediately vested and
exercisable or (b) waive any restrictions of the Option.
 
 
 

--------------------------------------------------------------------------------

 


8.            TERMINATION.  This Agreement shall terminate on the earliest of:
 
(a)           the date on which the Option is exercised with respect to all of
the Shares then subject to the Option;
(b)           the date on which the Option is forfeited; and
(c)           ______ (__) years from the Date of Grant.


9.   GOVERNING LAW.  This Agreement is intended to comply with Section 409A of
the Code.  This Agreement shall be governed by and construed in accordance with
the laws of the State of Texas, applied without giving effect to any
conflict-of-law principles.  Any validity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.


10.         BINDING EFFECT.  This Agreement shall be binding upon and shall
inure to the benefit of each of the parties hereto and their respective
executors, administrators, personal representatives, legal representatives,
heirs, and successors in interest.


11.         COUNTERPART EXECUTION.  This Agreement may be executed in any number
of counterparts, each of which shall be considered an original, and such
counterparts shall, together, constitute and be one and the same instrument.


12.         NO RIGHT TO CONTINUED EMPLOYMENT.  This Agreement shall not be
deemed to confer upon Participant any right to continue Participant's employment
by the Company, and the Company may terminate such employment at any time for
any reason, subject to the provisions of any applicable employment agreement.


[Signatures appear on the following page.]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Participant have executed and delivered
this Agreement as of the day and year first written above.
 

 
ATRION CORPORATION
             
By:
   
Name:
   
Title:
                               
PARTICIPANT

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO
AWARD AGREEMENT




Participant:
 
Grant Date:
 
Option Price:
$
       
Can Only Be
Must Be
Shares Subject to Option
Exercised After
Exercised Before



 
 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B


TO
AWARD AGREEMENT




PARTIAL EXERCISE




Date of
 
No. of Shares
 
No. of Shares
 
Signature of
Exercise
 
Purchased
 
Remaining
 
Endorsing Officer    
                                                                               
                                                                               
       

 
 
 
 
B-1